Title: I. Secretary of State to the President, enclosing Opinion, 12 July 1790
From: Jefferson, Thomas
To: Washington, George



July 12. 1790.

Th: Jefferson had a conference yesterday with Mr. Madison on the subject recommended by the President. He has the honor of inclosing him some considerations thereon, in all of which he believes Mr. Madison concurred. He has sketched the heads only, as the President’s mind will readily furnish the developement of each. He will wait on the president at one aclock on some other business, and then and at all other times be ready to enter more into the details of any part of the subject the president may chuse.
